Title: From George Washington to Juan de Miralles, 18 May 1779
From: Washington, George
To: Miralles, Don Juan de



Sir
Hd Qrs Middle brook May 18th 1779

I take the liberty to trouble you with duplicate and triplicate of a letter which I did myself the honor to write to His Excellency The Governor of Havannah some time since, the original of which I am apprehensive may miscarry—and I entreat your care in forwarding them by the earliest and safest opportunities. I am anxious that this letter should get to His Excellency, as it conveys to him my thanks for the pleasure I have received in his friends acquain[t]ance and a testimony of my respect for himself.
I am happy in the opportunity this gives me of assuring you of the sincere respect and esteem with which I have the honor to be Sir Your most Obedt & most humble servant.
